Case 4:18-cv-00519-ALM Document 33 Filed 12/02/19 Page 1 of 3 PageID #: 704




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION


WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,                                  Case No. 4:18-cv-00519-ALM

              Plaintiffs,
                                                      JURY TRIAL DEMANDED
       v.

BANK OF AMERICA CORP.,

              Defendant.


                        DEFENDANT’S NOTICE OF SERVICE OF
                            MANDATORY DISCLOSURES

       Pursuant to the Order Governing Proceedings (Dkt. #17) and Scheduling Order (Dkt.

#29), Defendant Bank of America Corporation (“Defendant”) hereby files this Notice confirming

that counsel of record for Plaintiffs was served with Defendant’s Mandatory Disclosures via

electronic mail on December 2, 2019 in the above-referenced action.
Case 4:18-cv-00519-ALM Document 33 Filed 12/02/19 Page 2 of 3 PageID #: 705




Dated: December 2, 2019         By: /s/ Mark N. Reiter
                                    Mark N. Reiter
                                    Lead Attorney
                                    Texas State Bar No. 16759900
                                    mreiter@gibsondunn.com
                                    Ashbey N. Morgan
                                    Texas State Bar No. 24106339
                                    anmorgan@gibsondunn.com
                                    GIBSON, DUNN & CRUTCHER LLP
                                    2001 Ross Avenue, Suite 2100
                                    Dallas, TX 75201-6912
                                    Telephone: 214.698.3100
                                    Facsimile: 214.571.2907
                                    Neema Jalali
                                    njalali@gibsondunn.com
                                    GIBSON, DUNN & CRUTCHER LLP
                                    555 Mission Street, Suite 3000
                                    San Francisco, CA 94105
                                    Telephone: 415.393.8200
                                    Facsimile: 415.374.8409

                                    Jordan Bekier
                                    jbekier@gibsondunn.com
                                    GIBSON, DUNN & CRUTCHER LLP
                                    333 South Grand Avenue
                                    Los Angeles, CA 90071
                                    Telephone: 213.229.7000
                                    Facsimile: 213.229.7520
                                    Attorneys for Defendant Bank of America
                                    Corporation
Case 4:18-cv-00519-ALM Document 33 Filed 12/02/19 Page 3 of 3 PageID #: 706




                               CERTIFICATE OF SERVICE

       I hereby certify that on December 2, 2019, a true and correct copy of the above and

foregoing document has been served by electronic mail upon all counsel of record.

                                              /s/ Mark N. Reiter
                                              Mark N. Reiter
